DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on March 5, 2021, in which claims 1, 5, 8, 11, 13-14, 18, and 20-24 are presented for further examination.

Information Disclosure Statement
The information disclosure statement filed on March 17, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Response to Arguments
Applicant’s arguments filed on March 5, 2021, with respect to claims 1, 5, 8, 11, 13-14, 18, and 20-24 have been fully considered and are persuasive.  The 35 USC 101 rejection set forth in last office action has been withdrawn.






Remark
Upon further reviewed applicant’s arguments filed on March 5, 2021, page 2, with respect to claims 1, 5, 8, 11, 13-14, 18, and 20-24 consistent with the original disclosure, it is conceivable that the additional element “generating, by the computing device, a second node set from the first node set by using the node synthesis rule, wherein, according to the node synthesis rule, the node represented in the first node set by the node name and the text information attribute is transformed into a custom node in the second node set, and wherein the custom node is enclosed in angle brackets, and the text information attribute is connected to a text information attribute value with an equal sign” under the broadest reasonable interpretation is integrated into practical application render independent claims 1, 14 and 20 eligible under 35 USC 101. Claims 5, 8, 11, 13, 18, and 21-24 are also eligible for incorporating the eligibility subject of their respective base claims by dependency. Therefore, the 35 USC 101 rejection with respect to claims 1, 5, 8, 11, 13-14, 18, and 20-24 set forth in the last office action has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Junqi Hang (Reg. No. 54,615), on March 30, 2021.
The application has been amended as follows: 


retrieving, by a computing device, an unstructured text data from a website; 
parsing, by the computing device, the unstructured text data to generate a first node set, wherein the first node set is generated by: 
segmenting words in the unstructured text data to obtain a word set of a plurality of words; 
extracting a node name and a text information attribute from each word of the word set, wherein the node name represents a content type of the word, and wherein the content type includes a proper noun, and the proper noun includes a person name, a location name, an event name, an address name, a behavior name, a date, or a time; and
forming a node represented by the node name and the text information attribute and including the node in the first node set;
 	retrieving, by the computing device, a rule database stored as a file on the computing device and identifiable via a storage path, wherein the rule database includes a node synthesis rule[[,]] that collects a text information attribute value of specified text information attributes of all the child nodes as the text information attribute values of a parent node to complete extraction of text information attached to the child node to form the parent node;
generating, by the computing device, a second node set, wherein each node in the second node set describes at least one node in the first node set using a first identification symbol, wherein the custom node includes a node name and text information that is expressed to use a correspondence between a text information attribute and a text information attribute value, wherein the correspondence between the text information attribute and the corresponding text information attribute value are identified using a second identification symbol, and different text information included in node content separated using the second identification symbol, and wherein the custom node is enclosed in angle brackets, and the text information attribute is connected to a text information attribute value with an equal sign; and 
generating, by the computing device, structured data based on the second node set.

2.-4. (Cancelled).5. (Previously Presented) The information extraction method according to claim 1, further comprising: 
associating a second text information attribute to the node corresponding to the each word, wherein a second text information attribute value of the second text information attribute represents a type of the word.

6.-7. (Cancelled).8. (Currently Amended) The information extraction method according to claim [[2]] 1, wherein an arrangement sequence of nodes in the first node set is consistent with an arrangement sequence of the plurality of words in the unstructured text data.


11. (Previously Presented) The information extraction method according to claim 5, further comprising: 
combining the first and the second text information attribute values to obtain a combined value; and 
using the combined value as an attribute value of the custom node.12. (Cancelled).13. (Previously Presented) The information extraction method according to claim 1, the rule database includes information about a priority of each rule, wherein the method comprises: 
performing a rule-search in a descending order of priorities of rules in the rule database.
14. (Currently Amended) An information extraction system, comprising at least one processor and a memory, the memory storing a computer readable instruction, and the instruction being capable of enabling the at least one processor to:
retrieve an unstructured text data from a website;
parse the unstructured text data to generate a first node set, wherein the first node set is generated by:
segmenting words in the unstructured text data to obtain a word set of a plurality of words;

forming a node represented by the node name and the text information attribute and including the node in the first node set;
retrieve a rule database stored as a file on a computing device and identifiable via a storage path, wherein the rule database includes a node synthesis rule[[,]] that collects a text information attribute value of specified text information attributes of all the child nodes as the text information attribute values of a parent node to complete extraction of text information attached to the child node to form the parent node;
generating, by the computing device, a second node set, wherein each node in the second node set describes at least one node in the first node set using a first identification symbol, wherein the custom node includes a node name and text information that is expressed to use a correspondence between a text information attribute and a text information attribute value, wherein the correspondence between the text information attribute and the corresponding text information attribute value are identified using a second identification symbol, and different text information included in node content separated using the second identification symbol, and wherein the custom node is enclosed in angle 
generate structured information based on the second node set.15.-17. (Cancelled).

18. (Previously Presented) The information extraction system according to claim 14, wherein the instruction is capable of enabling the at least one processor to: 
associate a second text information attribute to the node corresponding to the each word, wherein a second text information attribute value of the second text information attribute represents a type of the word.19. (Cancelled).

20. (Currently Amended) A non-transitory computer readable storage medium, comprising a computer readable instruction, and the instruction being capable of enabling the at least one processor to: 
retrieve an unstructured text data from a website; 
parse the unstructured text data to generate a first node set, wherein the first node set is generated by:
segmenting words in the unstructured text data to obtain a word set of a plurality of words; 

forming a node represented by the node name and the text information attribute and including the node in the first node set; 
retrieve a preset rule database stored as a file on a computing device and identifiable via a storage path, wherein the rule database includes a node synthesis rule[[,]] that collects a text information attribute value of specified text information attributes of all the child nodes as the text information attribute values of a parent node to complete extraction of text information attached to the child node to form the parent node;
generating, by the computing device, a second node set, wherein each node in the second node set describes at least one node in the first node set using a first identification symbol, wherein the custom node includes a node name and text information that is expressed to use a correspondence between a text information attribute and a text information attribute value, wherein the correspondence between the text information attribute and the corresponding text information attribute value are identified using a second identification symbol, and different text information included in node content separated using the second identification symbol, and wherein the custom node is enclosed in angle 
generate structured information based on the second node set.

21. (Previously Presented) The information extraction method according to claim 1, wherein the node synthesis rule further includes a copy synthesis rule, a combination synthesis rule, or a collection synthesis rule, and wherein:
according to the copy synthesis rule, the custom node is a parent node, and one or more text information attribute values of one or more child nodes are extracted and copied as the text information attribute value of the parent node; 
according to the combination synthesis rule, text information attribute values of two or more child nodes are combined as the text information attribute value of the parent node; and
according to the collection synthesis rule, text information attribute values of all nodes are combined as the text information attribute value of the parent node.

22. (Previously Presented) The information extraction method according to claim 1, wherein the text information attribute is a nullable attribute, indicating the custom node is a nullable node.

23. (Previously Presented) The information extraction method according to claim 1, wherein the text information attribute is a filtration attribute, indicating the custom node is a filtration node.


segmenting the unstructured text data into a plurality of subtexts, each of the plurality of subtexts including a clause, a sentence, or a paragraph; and
generating the word set for each of the plurality of subtexts.

Allowable Subject Matter
Claims 1, 5, 8, 11, 13-14, 18, and 20-24 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: the independent claims 1, 14 and 20 in the instant application is directed to the use of expanding the node synthesis rule by adding a new-rule without modifying the previous rule and extracting a needed file node synthesis rule of strong commonality, easy management, support to reuse the synthesis rule nodes attached to the text information through a corresponding relationship between the attribute text information and text information attribute value for expression.
The prior art of record cited, singular any order combination, throughout prosecution fails to provide a node synthesis rule that collects a text information attribute value of specified text information attributes of all the child nodes as the text information attribute values of a parent node to complete extraction of text information attached to the child node to form the parent node, using a first identification symbol, wherein the custom node includes a node name and text information that is expressed to use a correspondence between a text information attribute and a text information attribute value, wherein the correspondence between the text information attribute and the corresponding text information attribute value are identified using a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following prior art of record (US 2012/0036100, CN 102456050, CN101727461, CN 105677638; and US 2017/0075904 involved in automatically extracting linked node graph data structures from unstructured content. A configurable semantic natural NLP extraction platform structures content from unstructured data to determine the sematic meaning of content. Users generate configurations for an area or topic of interest, and query the system with the configuration to extract content from unstructured content. Based on the extracted content, an ontology is constructed for entities and activities, and entity and activity objects are identified within the unstructured content by applying a set of content extraction entity and activity rules. Application of the rules results in generation of a list of entity and activity words that satisfy the respective rules. Relationships between the entity and activity words are identified, and a linked data structure is formed as the linked node graph data structure) is not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure (See MPEP 707.05(c)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            April 5, 2021